Citation Nr: 1135434	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  00-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected gastrointestinal disability.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected diverticulitis, status post perforation of abdominal adhesions, irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease, obesity and an appendectomy (gastrointestinal disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  Subsequently he served in the Air Force Reserve until October 1997.

These matters were last before the Board of Veterans' Appeals (Board) in September 2009, on appeal from a January 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (denying the claim for service connection) and an August 1996 rating decision of the RO in St. Petersburg, Florida (assigning a 10 percent disability rating for a gastrointestinal disability).  In 2009, the Board reopened the claim of entitlement to service connection for a back disability and remanded the claim for service connection, and the claim for an increased evaluation for the gastrointestinal disability, for additional development.  

It was contended on behalf of the Veteran in April 2006 that he should be assigned a compensable rating for his service-connected hemorrhoids; he has also contended, on numerous occasions, that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a back disability as a result of treatment at Department of Veterans Affairs Medical Centers (VAMCs).  As these issues have not been adjudicated, they are REFERRED to the RO for adjudication.


FINDINGS OF FACT

1.  The Veteran does not have a back disability that is etiologically related to active service or to a service-connected disability.

2.  The Veteran's gastrointestinal disability is manifested by episodes of diarrhea alternating with constipation, abdominal pain, nausea, and some vomiting; he has reported some weight loss, but has not been observed to be malnourished.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include as due to service-connected disabilities, are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  The criteria for a schedular rating in excess of 60 percent for the manifestations of a gastrointestinal disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 7319, 7323-7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

In regard to the claim for service connection for a back disability, the Veteran was advised in a January 2007 letter of the evidence necessary to substantiate a claim for service connection.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Although this letter was sent after the initial adjudication, and, as such, would represent a timing error (see Pelegrini v. Principi, 18 Vet. App. 112 (2004)), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated the claim in a February 2011 supplemental statement of the case.  

The Veteran was advised in January 2007 and September 2008 of the evidence necessary to substantiate a claim for an increased disability rating.  He was not advised of the specific rating criteria of his disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 2007 and 2008 letters did advise him of the necessity of providing evidence demonstrating the level of disability and effect on employment.  As the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria, the Veteran has received legally sufficient notice despite the lack of advisement in compliance with Vazquez-Flores (2008).  Although the letters were sent after the initial adjudication, the issue was readjudicated in a February 2011 supplemental statement of the case.  See Mayfield, 499 F.3d at 1323.  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, records from the Social Security Administration (SSA), reports of post-service medical treatment, and the reports of a December 1994 VA examination, an August 1996 VA examination, a February 1999 examination, February 2001 VA examinations, June 2010 examinations, and an October 2010 examination report addendum.  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect review of the Veteran's treatment history as well as interview with, and examination of, the Veteran.  As such, the Board finds the examinations adequate.

Although the claims file reflects that some treatment records from the Veteran's term of reserve service are not associated with the claims file, the RO made a March 1998 formal finding of unavailability.  When VA is not able to retrieve service treatment records, there is a heightened duty to assist the veteran in development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty-to-assist has been met here, as the evidence reflects that further efforts to obtain any remaining service treatment records would be futile (see March 1998 Formal Finding; 38 C.F.R. § 3.159(c)(2) (2010)); the Veteran was asked to submit any records in his possession.

As stated above, these claims were remanded in September 2009.  The Board directed that the RO/AMC afford the Veteran VA examinations for his claim for a back disability and to evaluate the current severity of his gastrointestinal disability. The claims file reflects that these examinations were conducted in June 2010.  As such, the Board also finds that the duty to assist has been met and that the development directed in the prior remand was substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claims.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Service Connection

The Veteran has contended that he experiences a back disability as the result of his in-service experiences.  Specifically, he contends that he injured his back while serving in the reserves on active duty for training and/or that his back disability results from his service-connected gastrointestinal disability.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  With respect to the Veteran's reserve service, applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing ACDUTRA or INACDUTRA. See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's active duty service treatment records, dated from 1965 to 1967, reveal no complaints of, or treatment for, back problems.  He noted on a September 1967 self report of medical history that he did not have recurrent back pain.

The remainder of the Veteran's service treatment records is from his years of reserve service.  Periodic examinations conducted at the following times were all negative for any back disability:  April 1979; October 1981; September 1983; December 1986; and September 1990.  In February 1989, the Veteran stated that he met physical standards for duty.  Self reports of medical history completed at the following times reflect that the Veteran denied experiencing recurrent back pain:  April 1979; September 1979; December 1980; September 1983; December 1986; and September 1990.  June 1981 treatment records reflect treatment for a left knee injury incurred in the line of duty.

In May 1993, the Veteran sought treatment for low back pain; the treatment record reflects that he reported his pain was caused by sneezing.  The note states that the Veteran reported initially injuring his back approximately 10 years prior when he fell from a horse, reinjured it several years later, and injured it again by sneezing in the morning.  An x-ray was performed and the Veteran was diagnosed with a lumbosacral strain.  A June 1993 statement reflects that the Veteran reported the pain radiated down to his left buttock and knee.  A later June 1993 note reflects that the strain had resolved.  In September 1994, he was seen for treatment of allergies and reported injuring his back over the weekend.  He stated that his back was already improving; he was diagnosed with a lumbosacral strain and advised to return for further care if his back symptoms persisted.  A July 1997 evaluation note indicates that the Veteran had not participated in any military duty since April 1996 and had been found medically disqualified for service based on physical and mental difficulties; a back disability is not mentioned.  In October 1997 he was assigned to the retired reserves. 

During a December 1984 VA examination for diverticulitis, the Veteran informed the examiner that he had fallen off a horse while working as a police officer in Atlanta in 1984.  The Veteran was advised that if his back pain continued, he should seek additional studies, particularly as to nerve root pain.

The Veteran completed a February 1989 application for extended active duty, stating that he served as a mounted police officer.  With that application, he submitted a statement that he was in compliance with the physical requirements and medical standards required for continued duty.

The report of an abdominal scan conducted in May 1996 states that degenerative changes were observed in the lumbar spine.  A September 1997 treatment note states "back problems; locks up."

In October 1997, the Veteran was seen for a check-up and reported that his back "locks up" and that he had been told he had degenerative disk disease.  A November 1997 treatment note reflects a diagnosis of degenerative disk disease and the Veteran's complaints of paresthesias.  The note states that possible neuropathy will be examined with nerve studies.

A February 1998 statement from a fellow reserve service member, J.T.G., states that during a unit-sponsored volleyball tournament at Dobbins Air Force Base in June 1981, the Veteran injured his left leg and knee as the result of a fall.  J.T.G. further stated that the Veteran injured his back a few days later when he slipped on the stairs due to his injured left knee.

X-rays were taken of the Veteran's thoracic and lumbar spines in June 1998.  The x-rays revealed mild degenerative changes, but an otherwise normal spine.  A June 1998 treatment note observes degenerative disk disease of the thoracic and lumbar spines and states "feel pain is mostly myofascial."

July 1998 nerve conduction studies were performed due to the Veteran's complaints of paresthesias.  The results were normal, as to both motor and sensory functions.

1998 records from the SSA reflect that the Veteran experiences "spinal problems" that, with other impairments, prevent him from sustaining a regular, competitive workday.

In February 1999, the Veteran completed a health questionnaire on which he stated that he experienced muscles spasms to his lower back due to an intestinal disability.  He submitted a February 1999 statement to VA that a VA nurse had injured his back during a blood draw; as that statement alleges disability resulting from VA medical treatment, the Board has, above, referred a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

In a September 1999 statement, the Veteran stated that he injured his back in 1981 while on active duty service.  He stated that he fell during a volleyball game, injuring his left knee and back, was placed on two weeks of convalescence, but a few days later, while still on active duty, fell up stairs and further injured his back.

The Veteran testified before a decision review officer in December 1999.  At that time, he reported that his back was injured in June 1981 when he fell on his left knee during a volleyball game.

The Veteran submitted a January 2000 statement to VA that he was not claiming entitlement to service connection for his "spine, but [] lower back, severe pain with muscle spasms."

In a June 2000 letter, a VA physician notes that the Veteran receives treatment for multiple medical issues.  The physician also stated that the Veteran "has complained of low back pain and x-rays done in 1996 show some degenerative changes."  A June 2000 private treatment note reflects that measurements of spinal range of motion were recorded.  The Veteran's neck flexion and extension were full and normal, back flexion was full and normal, but back extension was limited to 10 degrees; his grip strengths were normal.  In a June 2000 letter, the Veteran stated that he was experiencing back "problems" that included degenerative spine disease and back spasms.

The Veteran alleged in a December 2000 statement that his back was injured by VA health care professionals who "physically restrained" him during a December 2000 colonoscopy.  As this statement alleges disability resulting from VA medical treatment, the Board has, above, referred a claim of entitlement to compensation for a back disability under the provisions of 38 U.S.C.A. § 1151.

The Veteran was afforded a VA examination in February 2001.  The report reflects that the Veteran reported enlisting with the Air Force Reserves in 1979 and leaving the reserves in 1997.  He stated that while he was in the reserves, he also worked as an Atlanta police officer until 1988.  He reported that after he began experiencing gastrointestinal problems in 1997, he would have weakness in his legs and arms and back.  He stated he twisted his back when trying to get off the table after a December 2000 VA colonoscopy.  Examination of the back revealed no skeletal malalignment; flexion was 65 degrees and extension was 30 degrees.  Posture and gait were normal.  The examiner noted a past history of back injury with recurrent pain and, currently, minimal objective findings.  The examiner diagnosed osteophytes of the lumbosacral vertebrae without intervertebral disk disease.  A March 2001 VA mental disorders examination reflects that the Veteran reported that his back was injured during a 1999 examination and during the 2000 colonoscopy; the examiner noted a history of chronic back pain.

In a March 2001 statement in support of a claim for posttraumatic stress disorder, the Veteran reported that he received pain shots in his hips as part of gastrointestinal surgeries performed in March 1989 and June 1989.  He stated that "due to these many pain shots in both my hips, I suffer from back and hip and leg pain, chronic pain."  As this statement also alleges disability resulting from VA medical treatment, the Board again notes that it has referred a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

In June 2003, a VA physician, Jean Eskime, submitted a statement on behalf of the Veteran.  The letter states that the Veteran has degenerative disk disease that is not service-connected, but contributes to his service-connected gastrointestinal disability.  The letter does not provide any explanation for the statement.

The Veteran submitted a March 2004 letter to VA that he believes his "chronic lower back disability is related to and contributing to [his] service-connected disability."  He explained that his gastrointestinal disability causes muscle spasms that "directly affect[] [his] lower back areas causing pain and stiffness."  He referred to his back as a "secondary service connected disability."

VA physician Jean Eskime submitted an October 2004 statement on behalf of the Veteran.  Dr. Eskime opined that the Veteran has degenerative disk disease that is secondary to his gastrointestinal disability which results in spasms that cause pain and stiffness to the back.  

A December 2006 VA MRI revealed multilevel degenerative change in the lumbar spine and a right paracentral disk extrusion at L4/L5 that impinges the descending right L5 nerve root.

In a March 2006 statement the Veteran again reported that pain shots in his hips in 1989 had resulted in back pain and restraint during a December 2000 colonoscopy also resulted in back pain.  In a January 2008 statement, the Veteran again contended that his back disability was secondary to his service-connected gastrointestinal disabilities.  In a July 2009 statement, he contended that he experienced a back disability due to injury experienced while on active duty in March 1989.

The Veteran was afforded another VA examination in June 2010.  The examination report reflects that the Veteran stated he injured his back in March 1989 while lifting boxes of ammunition as well as experiencing recurrent back pain after a colonoscopy.  The Veteran also reported reinjuring his back doing heavy lifting at work in 2002.  The examiner noted that he experienced chronic low back pain associated with intermittent episodes of muscles spasms, stiffness, and weakness; x-rays showed advanced multilevel degenerative disk disease.  In an October 2010 addendum to the June 2010 VA examination report, the examiner opined that the Veteran's back disability was not likely related to his military service or to his service-connected gastrointestinal disability.  The examiner noted review of the entire claims file and summarized the pertinent medical history.  The examiner noted the letters from Dr. Eskime, but stated there was no direct causational link between the Veteran's degenerative disk disease and his gastrointestinal disabilities.  On the basis that the only back-related diagnoses rendered during the years of the Veteran's military service were for resolved back strains and that he denied recurrent back pain on the self reports of medical history completed after his alleged in-service injuries, the examiner also stated it was not likely that any current back disability was related to service.

The Veteran has alleged that he injured his back while on active duty during a volleyball game and falling up stairs in June 1981 and in March 1989 while lifting boxes of ammunition.  He also contends that he experiences a back disability secondary to his service-connected gastrointestinal disability.  Although the Veteran has reported that he experiences a back disability as a result of treatment by VA health care providers, the Board notes that those contentions constitute a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151; that claim is distinct from the claim of entitlement to service connection and has been referred to the RO for development.

In regard to the Veteran's statements to his VA healthcare providers as to how he injured his back, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As to his contentions that his back disability is secondary to his gastrointestinal disabilities, the Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  Further, his contentions as to when he experienced back injuries are not credible as they are contradicted by his reserve service treatment records and by his own statements.  Specifically, although the Veteran reported injuring his back as well as his left knee in June 1981, and multiple service records discuss that incident, the records reflect that he was treated only for a left knee injury.  He has reported injuring his back in 1989 when lifting boxes of ammunition, but the record is silent for any treatment of such an injury and the Veteran specifically stated on a September 1990 report of medical history that he did not experience recurrent back pain.  He also has stated or informed health care providers of the following: that he first injured his back by falling off a horse while working as a policeman in 1984, that he first injured his back when he fell in 1981 on reserve service, that he injured his back in some unidentified manner over a weekend in September 1994, that he injured his back in 1989 when lifting boxes of ammunition, that pain shots administered to his hips in 1989 caused his back pain, that a VA nurse injured his back in 1999 while taking a blood sample from his hand, that VA health care professionals injured his back while restraining him during a colonoscopy, that he injured his own back while getting off of the table after the colonoscopy, and that his service-connected gastrointestinal disabilities resulted in, or aggravated, a back disability.

The Veteran is plainly incredible in his accounts of how he incurred a back injury.  The law provides that the unavailability of service personnel and medical records mandates that VA has a heightened duty to consider the benefit-of-the-doubt doctrine.  However, it does not obviate consideration of available and otherwise highly probative evidence consistent with 38 U.S.C.A. § 1154(a) (providing in part that where a Veteran is seeking service connection for any disability due consideration shall be given to the places, types and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's service medical records and all pertinent medical and lay evidence).  38 U.S.C.A. § 1154(a)).  

The unavailability of a portion of the Veteran's service treatment records does not free him from the requirement that he provide evidence that he currently has a disability that is causally related to service.  The presumed loss or destruction of Government records does not create an "adverse presumption" against the Government.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215 (2005); affirmed 455 F.3d 1346 (2006).  The only evidence the Veteran has provided, beyond his own statements, that he experiences a back disability as the result of an injury occurring during active duty is the statement from J.T.G. As noted above, this statement is contradicted by the medical evidence of record showing that the Veteran was only diagnosed with, and treated for, injury to his left knee as the result of the June 1981 incidents; multiple self reports of medical history show that the Veteran subsequently reported no recurrent back pain.  These self-reports also refute a finding of chronicity.  38 C.F.R. § 3.303(b).

Although Dr. Eskime, in June 2003, referred to the Veteran's back injury as non-service-connected, but contributing to the gastrointestinal disability, he wrote an October 2004 letter opining that the Veteran experienced a back disability on a secondary basis to the service-connected gastrointestinal disability.  Dr. Eskime's opinions contradict each other and are not thoroughly explained.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  The 2004 opinion provided by Dr. Eskime does not reflect review of the Veteran's service and post-service treatment or awareness of the other multiple back injuries reported by the Veteran.  The 2010 VA examination report and addendum reflect that health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions as to why he experienced back disability.  Further, that opinion - that the Veteran does not experience a back disability as the result of service injury or on a secondary basis or aggravational basis to service-connected gastrointestinal disability - is explained and supported.  The Court also has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a back disability on a direct, aggravational, or secondary basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a December 1994 rating decision, the Veteran was granted a non-compensable rating for perforating diverticulitis, effective September 1994.  In May 1996 he submitted a claim for increase; an August 1996 rating decision granted a 10 percent disability rating, effective February 1996.  In a January 2004 rating decision, the Veteran was granted a 60 percent disability rating effective February 1996.  He submitted a July 2009 statement that the January 2004 rating decision did not satisfy his appeal.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided.  38 C.F.R. § 4.14.  General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110- 4.113 (2010).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2010).  The Veteran's gastrointestinal disability is currently rated under Codes 7323 to 7346 and was formerly rated under Code 7319.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 7323 applies to ulcerative colitis and Code 7346 applies to hiatal hernias.

Code 7346 provides that a 60 percent evaluation is assignable when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; a 30 percent evaluation is assignable when there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assignable with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Code 7346 (2010).

Diagnostic Code 7323 provides criteria for rating ulcerative colitis.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses, is rated as 100 percent disabling. Severe ulcerative colitis manifested by numerous attacks a year and malnutrition, with health only fair during remissions, is rated as 60 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated as 30 percent disabling, while moderate ulcerative colitis, with infrequent exacerbations, is rated as 10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2010).

Under Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress; a 30 percent rating is warranted for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

The provisions of 38 C.F.R. § 4.114 were amended during the pendency of the Veteran's appeal; provisions involving the liver were revised, effective July 2, 2001.  See 66 Fed. Reg. 29,486- 29,489 (May 21, 2001).  Although when regulations concerning entitlement to a higher rating are changed during the course of an appeal, a veteran is entitled to resolution of his or her claim under the criteria which are more to his or her advantage, the regulation changes here are not pertinent to the Veteran's appeal.  His gastrointestinal disability does not include any liver disability; he is service-connected for diverticulitis, status post perforation of abdominal adhesions, irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease, obesity, and an appendectomy.

The Veteran experienced perforating diverticulitis while on active duty with the Air Force Reserve in March 1989.  He underwent surgery and reported to a December 1994 VA examiner that, afterwards, he experienced periodic abdominal spasms, recently accompanied by pain in the lower abdomen and extending into the groin and left leg; the examiner stated that pain might be radicular and could be related to a back injury he experienced as a police officer in 1984.  

In February 1996, the Veteran was hospitalized and treated for small bowel obstruction with abdominal pain.  An April 1996 VA treatment note states that he was still experiencing abdominal pain, particularly after eating; he was provided a note to excuse him from any heavy lifting duties at work.  He submitted a May 1996 statement that his gastrointestinal disability had worsened.

May 1996 VA treatment notes reflect that the Veteran's pain was diagnosed as being secondary to either stenosis of the anastomosis or to residual adhesions; his weight was 211 pounds.  He was diagnosed with gastroesophageal reflux disease (GERD) and an examination of his upper gastrointestinal tract revealed a sliding-type hiatal hernia.  A colonoscopy was recommended to determine the source of his abdominal pain.

In June 1996 he was seen for complaints of constipation and bloating that were noted to be secondary to initiation of a high fiber diet.  The colonoscopy was performed in June 1996 and, as a result, he was diagnosed with mild diverticulosis and a small rectal polyp (later noted as a hypoplastic polyp), which was removed.  A June 1996 report of a mental status evaluation reflects the Veteran's opinion that his abdominal symptoms had worsened.  A June 1996 report of military physical profile reflects that the Veteran was informed that his bowel obstruction was a disqualifying medical condition.  In July 1996 he was seen for follow-up and reported some rectal pain and bleeding.

A VA examination was conducted in August 1996.  The report reflects review of the claims file; the examiner noted that the Veteran's weight was 189 pounds in 1985 and was 212 pounds at the time of the examination.  The Veteran complained of hard stools and substernal burning sensation.  There was no epigastric tenderness, but tenderness of both lower abdominal quadrants.  The examiner diagnosed diverticulosis by history as well as history of perforated bowel secondary to diverticulitis and GERD and lower abdominal pain noted to be the likely result of stenosis of the anastomosis or secondary to abdominal adhesions. The report reflects that the Veteran's rectal bleeding had resolved.

In a September 1996 statement the Veteran reported that he was in pain throughout the August 1996 examination, experienced diarrhea daily, and vomited frequently at night.  A September 1996 treatment note reflects that the Veteran was being treated for GERD as well as irritable bowel syndrome; his stools were noted as loose alternating with constipated.  A separate 1996 treatment note reflects treatment for hiatal hernia.  In an October 1996 statement, the Veteran stated that his symptoms were worse and contended that a 50 percent, or more, disability rating was warranted.  An October 1996 VA treatment note reflects that he was being treated for GERD and irritable bowel syndrome.  A November 1996 VA treatment note states that the Veteran reported that the burning in his abdomen was greatly reduced.  

In a January 1997 statement, the Veteran contended that he was unable to work as a result of his service-connected disability.  A January 1997 VA treatment note states that the Veteran was experiencing recurrent upper abdominal pain with spasms and nausea, but no vomiting and no constipation or diarrhea; he was diagnosed with GERD.  A February 1997 VA treatment note states that there was no clinical evidence of bowel obstruction.  A March 1997 note reflects diagnoses of irritable bowel syndrome, hiatal hernia/GERD, and diverticulosis.  In November 1997, he received a CT scan of the neck area which showed no evidence of any mass in the pharyngeal area.

An April 1998 SSA finding lists the Veteran's ruptured colon and diverticulitis as a severe impairment that, along with crushed right foot, right knee problems, and spinal problems, prevent him from sustaining a regular, competitive workday.

A June 1998 treatment note reflects diagnoses of hiatal hernia and GERD as well as diverticulosis, possible irritable bowel syndrome, and history of colon polyps.  He was noted to be obese and his complaints of swallowing difficulty were attributed to GERD.  A July 1998 note reflects treatment for irritable bowel syndrome with episodes of diarrhea and constipation.  In September 1998, the Veteran's diagnoses of hiatal hernia, GERD, diverticulosis, irritable bowel syndrome, and occasional diarrhea with cramping were listed.  The note also reflects that the Veteran's complaints of urinary frequency had been attributed to diabetes.  An October 1998 note reflects continued treatment for the gastrointestinal diagnoses.

In a February 1999 statement, the Veteran reported that "vomiting, coughing, and straining of acid from [his] digestive tract to [his] mouth caused blistering" and "it was difficult to chew food and drink water" and that his diverticulitis had aggravated both his acid reflux disease and sliding hiatal hernia and caused a dental condition.

The report of a February 1999 VA examination reflects that the Veteran reported difficulty swallowing, daily heartburn and reflux, several hours of abdominal pain after eating, vomiting with occasional blood, constipation and diarrhea several times each day.  The Veteran complained of weight loss; he weighed 246 pounds.  The examiner noted an established diagnosis of perforated diverticulitis, but no objective findings of reflux disease, hiatal hernia, or peptic ulcer disease as the Veteran did not perform an upper GI series.  A March 1999 VA treatment note reflects continued treatment for these disabilities.  In a September 1999 statement, the Veteran described his gastrointestinal pain as severe.

At a December 1999 hearing before a Decision Review Officer, the Veteran testified that he experienced continuous severe abdominal pain and diarrhea as well as nausea, headaches, and hemorrhoids.  He reported vomiting every time he ate, experiencing pain during intercourse and increased urinary frequency as a result of residual abdominal scar tissue.

In May 2000 the Veteran reported brown stools with streaks of red; he was advised to continue his medication regimen and increase his fluid intake.

June 2000 VA treatment notes reflect continued treatment for the previously diagnosed gastrointestinal disabilities.  A repeat colonoscopy was advised based on the Veteran's history of colon polyps.  A September 2000 statement from a VA physician reflects that the Veteran reported frequent episodes of severe abdominal pain since his 1989 surgery.  A September 2000 VA treatment note indicates that the Veteran reported intermittent abdominal pain occurring once or twice daily; the note states that no weight assessments were on file.  The report of a December 2000 colonoscopy reflects that two (2) small polyps were removed from the sigmoid colon, scattered diverticula were noted throughout the colon, surgical anastomosis from the prior surgery could not be clearly visualized, but the colon was tortuous with tight turns noted as probably secondary to the prior surgery with some adhesions; mild internal hemorrhoids also were noted.

Another VA examination was conducted in February 2001.  The Veteran's weight was measured at 225 pounds.  The Veteran reported continued constipation, diarrhea, and abdominal tenderness.  The examiner diagnosed exogenous obesity, postoperative status partial colectomy and colostomy for surgical correction of perforated diverticulum with a well-healed scar and colostomy scar (non-tender), hiatal hernia with gastroesophageal disease that was not found at the time of the examination, presently asymptomatic peptic ulcer disease, no present pharyngitis, and symptom complex from GERD including coughing, shortness of breath, oral mucosal discomfort, nausea, and vomiting, but no objective findings at the time of the examination.

A March 2001 upper gastrointestinal series, conducted as follow-up to the Veteran's complaints of hiatal hernia with GERD, was negative.  In a March 2004 statement to VA, the Veteran described his gastrointestinal pain as horrific.  An October 2004 statement from Dr. Eskime states that the Veteran is permanently and totally disabled as a result of anxiety and depression and his gastrointestinal disability.

Another VA examination was conducted in March 2006.  The report reflects review of the Veteran's medical records, with special focus on thyroid issues to determine if he had a thyroid condition aggravated by his gastrointestinal disability.  The examiner opined that any thyroid condition was likely autoimmune in origin and not related to the gastrointestinal disabilities.   In March 2007, the Veteran was treated for reflux.

The severity of the Veteran's gastrointestinal disability was not evaluated again until June 2010 at another VA examination.  That examination report also reflects review of the Veteran's claims file and treatment records.  The Veteran was noted to be 215 pounds and in no acute distress.  The Veteran reported intermittent episodes of diarrhea alternating with constipation occurring once every two (2) to three (3) days and resulting in straining and bleeding.  He reported flatulence and intermittent lower abdominal discomfort as well as weight loss of approximately 40 pounds over the last year.  He also reported intermittent nausea without vomiting, self-medicating for abdominal pain with two (2) aspirin daily, intermittent fecal urgency with some stool leakage if unable to make it to the restroom in time.  He reported intermittent puritis at the abdominal scar sites as well as daily heartburn, dysphagia to solids and liquids as well as intermittent epigastric pain with daily meals, and reflux with tomato products and fried foods.  He reported being unemployed and needing to be close to a restroom at all times.  Upon examination, the abdominal post-surgical scars were noted to be non-tender.  The examiner diagnosed the Veteran with residuals of perforated diverticulitis post partial colectomy with GERD and irritable bowel syndrome.  The residuals were described as reflux symptoms and episodes of diarrhea and constipation.

The Veteran's service-connected gastrointestinal disability is currently rated as 60 percent disabling under Diagnostic Codes 7323 to 7346.  According to the pertinent parts of the rating schedule, a 60 percent rating is warranted under Code 7346 when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; a 60 percent rating is the highest available under this Code.  38 C.F.R. § 4.114.  A 60 percent disability rating is warranted under Code 7323 when there is severe ulcerative colitis manifested by numerous attacks a year and malnutrition, with health only fair during remissions.  A 30 percent rating is the highest available under Code 7319.

A higher, 100 percent disability rating is not warranted under Code 7323 unless there is pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses.  38 C.F.R. § 4.114.  There is no evidence, at any point during the appellate period, of marked nutrition, anemia, and (italics added for emphasis) general debility, or serious complications such as liver abscesses.  As such, there is no basis for assigning an increased disability rating under Code 7323.

The results of the 1996, 1999, 2001, and 2010 VA examinations reflect that the Veteran's symptoms remain representative of a 60 percent disability rating: he experiences abdominal pain with intermittent episodes of diarrhea and constipation with nausea, but infrequent vomiting.  Although the Veteran testified in December 1999 that he experienced continuous diarrhea and vomiting every time he ate, the Board finds that testimony incredible as he has been observed to be obese during the appellate period and was never described as malnourished.  Further, the February 2001 examiner noted, just a few months later, that the Veteran weighed 225 pounds and did not evince any current objective symptomatology of gastroesophageal disease, peptic ulcer disease, pharyngitis, or symptom complex from GERD. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright, 2 Vet. App. at 25.  As such, the Board finds that he is adequately compensated for his disability by the currently assigned 60 percent rating.

Under 38 C.F.R. § 4.114, the Veteran may not be assigned multiple evaluations for his gastrointestinal disabilities.  However, the Board has considered whether a higher disability rating would be warranted under any other different Diagnostic Code applicable to gastrointestinal disabilities.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).   The only Codes that provide for a disability rating higher than 60 percent are not applicable here as the Veteran does not have a persistent intestinal fistula, stricture of the rectum and anus, impairment of rectal and anal sphincter resulting in complete loss of sphincter control, malignant (italics added for emphasis) neoplasms of the digestive system, chronic liver disease, pancreatitis, liver transplant, Hepatitis C, cirrhosis of the liver, or loss of the tongue. 38 C.F.R. § 4.114.  Because the gastrointestinal disability is not shown to manifest the symptomatology required for a higher rating under another Code within the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a rating in excess of 60 percent for the gastrointestinal disability must be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning a staged rating pursuant to Hart.  The Board has also considered whether the postoperative scars on the Veteran's abdomen would qualify him for additional disability ratings.  However, as the scars are not located on his face, head, or neck and are not painful, the rating criteria are not applicable.  See 38 C.F.R. § 4.118.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, as the Veteran is already in receipt of TDIU, Rice is not applicable.


ORDER

Service connection for a back disability is denied.

A disability rating in excess of 60 percent for a gastrointestinal disability is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


